Citation Nr: 0110362	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
offered testimony in support of his claim during an RO 
hearing in August 2000.

The Board notes that the RO has considered the claim for 
service connection for PTSD on a de novo basis, even the RO 
last denied the claim in November 1993, and the decision was 
not appealed.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1102 (2000).  Consistent with the 
pertinent statutory and regulatory authority, however, the 
Board must consider whether new and material evidence has 
been submitted to reopen the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App 1 (1995).  In 
view of the Board's favorable action on this question, as set 
forth below, the Board finds that such consideration does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

FINDINGS OF FACT

1. Following the initial denial of the claim for service 
connection for PTSD in April 1987, in November 1993, the 
RO notified the veteran that the claim was being denied on 
the basis that new and material evidence had not been 
submitted; the veteran did not timely appeal of that 
denial.  

2. New evidence received since the RO's November 1993 denial 
is so significant that it must be considered to fairly 
decide the merits of the claim of the claim for service 
connection for PTSD.



CONCLUSIONS OF LAW

1. The RO's November 1993 denial of service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
PTSD is new and material, and this claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §  3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000). 

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (2000).

Service connection for PTSD previously has been considered 
and denied.  Following the RO's initial denial of the claim 
in April 1987, in November 1993, the RO notified the veteran 
that the claim was being denied essentially because new and 
material to reopen the claim had not presented.  At that 
time, the evidence of record consisted of the veteran's 
service medical records, statements from the veteran, and the 
reports of VA outpatient treatment showing that the veteran 
had received extensive psychiatric treatment, primarily due 
to depression.  The RO's denial of the claim was based, 
essentially, because the veteran had not alleged or provided 
information concerning any specific, verifiable, in-service 
stressful experience(s) to support a diagnosis of PTSD.

As a timely appeal of the November 1993 denial was not filed, 
the decision is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).  However, the pertinent law and 
regulation provide that if new and material evidence has been 
presented or secured with respect to a claim which has been 
disallowed, the claim may be reopened and the former 
disposition reviewed.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).

Furthermore, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO's November 1993 
denial.  Evans.

The newly submitted evidence includes a undated, typed 
statement from the veteran, forwarded by his representative, 
in which he asserted that he had "many traumatic 
experiences" in Vietnam, but identified as the most 
traumatic a helicopter accident (explosion) that he witnessed 
in June 1969.  The veteran goes on to list several people 
(identified by last names) who died in that helicopter 
accident.  The statement also contains handwritten notations 
of "361st Signal Corp." and "Phue Nang."  The veteran 
again discussed the helicopter explosion during his August 
2000 hearing, then adding that the troops involved in the 
helicopter explosion were from the 199th Light Infantry, that 
the explosion occurred sometime between 1969 and 1970, and 
that, during that time, he was a cook attached to the 361st 
Signal Corp, a communications unit.  During his hearing, he 
also asserted that during his tour in Vietnam, he was subject 
to mortar attacks about every two weeks.  

The Board finds that such evidence constitutes new and 
material evidence to reopen the claim of entitlement to 
service connection for PTSD.  The statement and testimony 
from the veteran is considered significant in that this 
information provides both specific in-service stressful 
experiences that could support a diagnosis of PTSD, and 
information that could aid in the verification of the 
veteran's alleged stressors.  While lay statements generally 
do not provide a basis for reopening a previously disallowed 
claim (see Moray v. Brown, 5 Vet. App. 211, 214 (1993), under 
the circumstances of this case (to include the basis for the 
prior denial, and the fact that the statement and testimony 
provides information previously lacking), the Board finds 
that the statement and testimony offered by the veteran is 
sufficient for the purpose of reopening this claim.


ORDER

As new and material evidence has been submitted, the 
veteran's claim of entitlement to service connection for PTSD 
is reopened; to this extent only, the veteran's appeal is 
granted.


REMAND

Because this claim is reopened, the RO should consider it on 
the merits, in the first instance, to avoid any prejudice to 
the veteran.  See Bernard.  Prior to such adjudication, 
however, the Board finds that additional development should 
be undertaken.  

As noted above, service connection for PTSD requires (1) a 
current diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. 3.304(f) (2000).  The question of whether there is 
credible supporting evidence that the veteran's purported 
stressor (specifically, the helicopter accident and mortar 
attacks) actually occurred must now be resolved.   

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. 
App. at 98.  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.

While the veteran alleges that he has wartime service in 
Vietnam, the evidence does not clearly establish that the 
veteran engaged in combat with the enemy.  The veteran's 
DD214 indicates that his specialty in the Army was as a cook.  
As noted above, however, he has witnessed the explosion of a 
Red Cross helicopter, in which several people that ate in his 
mess hall died, and that he was subject to mortar attacks in 
Vietnam.  A review of the claims file reveals that the RO has 
not attempted to verify any of the veteran's alleged 
stressors or alleged involvement in combat.  Thus, 
verification of either the veteran's participation in combat 
(to which a purported stressor is related), or of the 
occurrence of his claimed in-service stressful experiences is 
necessary.

Under these circumstances, the Board finds that the RO should 
attempt to verify the in-service stressful experiences 
described by the veteran.  The RO should initially attempt to 
obtain any additional information from the veteran regarding 
those alleged in-service stressful events.  Moreover, since 
there is no legal requirement that such an event must be 
established only by official records, the veteran should also 
be invited to submit statements from former service comrades 
or others that establish the occurrence of his claimed in-
service stressful experiences.  However, even if the veteran 
fails to provide additional information or evidence, the RO 
should undertake all necessary development to attempt to 
corroborate the specifically claimed events independently.  
The Board would emphasize, however, that requiring 
corroboration of every detail, including the veteran's 
personal participation [in the claimed event(s)], defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

Furthermore, if the RO determines that evidence has been 
received that corroborates the occurrence of claimed in-
service stressful experience(s), the veteran should undergo 
further psychiatric examination, as specified below, to 
determine whether, in light of the current diagnostic 
criteria, the veteran does, in fact, currently have PTSD as a 
result of such in-service stressful experience(s).  

Finally, the Board also notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which, among other things, eliminates 
the well-grounded claim requirement and redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The Board points out that the development requested above is 
consistent with the duties imposed by the Veterans Claims 
Assistance Act of 2000.  In addition to the requested 
development, however, the RO should also determine whether 
any other development and/or notification action is warranted 
under the Act while the matter is in remand status.

For all the foregoing reasons, this matter is hereby REMANDED 
to the RO for the following actions:

1. The RO should contact the veteran and 
ask him to provide specific 
information concerning the claimed in-
service stressful events that led to 
his PTSD that he outlined in his 
statement and August 2000 hearing 
testimony.  Such information should 
include the dates and locations of the 
alleged events, as well as full names 
and units of the individuals involved.  
The veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as 
possible, since without such detailed 
information, an adequate search for 
verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from 
former service comrades or others that 
establish the occurrence of his 
claimed in-service stressful 
experiences.

2. Unless the RO determines that evidence 
sufficient to establish the occurrence 
of the claimed in-service stressful 
experiences has been received, the RO 
should prepare a letter outlining the 
in-service stressful experiences 
described by the veteran, and should 
forward such letter, accompanied by 
copies of the veteran's DD Form 214, 
service personnel records, and all 
associated documents, to the United 
States Armed Services Center for 
Research of Unit Records (formerly, 
the U.S. Army and Joint Services 
Environmental Support Group (ESG)).  
That organization should be requested 
to provide any information that might 
corroborate the veteran's alleged in-
service stressful experiences.  The RO 
should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.

3. The RO should prepare a report 
detailing the nature of any combat 
actions (to which a purported stressor 
is related) or claimed stressor(s) 
deemed established by the record.  
This report is then to be added to the 
claims file.  If no combat 
action/claimed in-service stressful 
experience has been verified, then the 
RO should so state in its report, skip 
the development request in paragraph 
4, below, and proceed with paragraph 
5. 

4. If evidence corroborating the 
occurrence of any of the 
aforementioned claimed in-service 
stressful experiences is received, the 
RO should schedule the veteran for an 
examination by a VA psychiatrist.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
provided to, and be reviewed by, the 
examiner.  In rendering a 
determination as to whether a 
diagnosis of PTSD is valid, the 
examiner is instructed that only an 
event which has been corroborated may 
be considered for the purpose of 
determining whether exposure to such 
in-service event has resulted in PTSD.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the 
current symptomatology and the 
veteran's verified stressor(s).  The 
typewritten report of examination must 
include all examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached.

5. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

7. After completion of the foregoing, and 
any other development deemed warranted 
by the record, the RO should 
adjudicate the issue of entitlement to 
service connection for PTSD on the 
basis of all pertinent evidence and 
legal authority, to specifically 
include that cited to herein.  With 
regard to this claim, the RO must 
render a specific finding as to 
whether the veteran engaged in combat 
with the enemy.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all matters 
and concerns noted in this REMAND.  

8. If the benefits sought on appeal are 
again denied, both the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity 
to respond before the matter is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

 



